DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered. 
Response to Arguments
Applicant's arguments filed 6/17/21 with respect to claims 1-5 and 15-20 have been fully considered but they are not persuasive. After reconsideration, Examiner notes that Porter et al. discloses varying the amplitude or the strut thickness of the mesh cells or struts to form a taper or to adjust the strength of particular portions along the mesh structure (paragraphs 0047 and 0067, and shown for example in figures 7B-7D).  Although figure 7A does not show the flat configuration, figures 7B-7C show various flat configurations of mesh, including adjusting the amplitude of the cells to create a tapered diameter, and additionally that the mesh may be tapered from a distal to proximal direction or alternatively, from a proximal to distal direction (paragraph 0067) or have a plurality of non-uniform sized openings along different portions of the mesh to adjust the size or strength of the mesh (paragraph 0047). It would have been obvious to one having ordinary skill in the art to allow for the tapered configuration or adjusting the size or shape of the cells by adjusting the amplitude of the cells to create the desired cross section or radial strengths. 
 rejection of claims 7-13 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-5, 7-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,076399. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose an endovascular device comprising an elongate manipulation member comprising a distal end portion; and an intervention member comprising a proximal end portion and a plurality of struts or cells forming a mesh, the mesh further comprises a first lateral edge extending between the proximal mesh end and the distal mesh end, and a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh end and the distal mesh end; wherein the first and second lateral edges are overlapped in a coiled configuration about a longitudinal axis of the mesh when the mesh is in the collapsed configuration, the mesh being generally cylindrical in the absence of external forces.  Additionally, the claims both disclose the proximal end portion being coupled with the distal end portion of the elongate manipulation member, the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end, the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site through a catheter and being self-expandable from the collapsed configuration to an expanded configuration, and wherein, from a first location to a second location along the mesh in an unrolled state, each cell distally adjacent to another cell has a larger proximal inscribed strut angle between the first and second struts than has the another cell, the amplitude of the cells increase in a distal direction in an unrolled state,  the cells diverging distally, or the cells distally adjacent having one or more of a diminished strut thickness or width.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter US 2013/0158592 in view of Shrivastava et al. US 2012/0083868.
Regarding claim 1, Porter discloses a medical device configured to perform an endovascular therapy, the device comprising:
an elongate manipulation member 20 comprising a distal end portion (figure 1C); and
an intervention member 10 comprising a proximal end portion and a plurality of sinuous members (struts 36), the sinuous members connected to form a mesh (for example, figure 2B, 6-8D), the proximal end portion being coupled with the distal end portion of the elongate manipulation member (figure 1C), the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (figures 1C, 6-8D), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site (paragraph 0034) through a catheter 18 (figure 1B) and being self-expandable from the collapsed configuration to an expanded configuration (paragraph 0035), the mesh being generally cylindrical in the absence of external forces (the mesh being self expandable, paragraph 0035, and may have constant or variable diameter, paragraph 0067, additionally at least a portion of the mesh may be cylindrical within a variable section, or alternatively the mesh may still be considered generally cylindrical even if slightly tapered along), each sinuous member comprising a plurality of oscillations (for example, figure 7A), and wherein, from a 

    PNG
    media_image1.png
    145
    563
    media_image1.png
    Greyscale

Porter fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second lateral edges being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Porter with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for varying diameter vessels by changing degree of the overlapping portion upon expansion, and to provide additional grip or retention of the device within the vessel.
Regarding claims 2 and 3, Porter discloses the amplitude of the oscillations increases distally at a constant rate per unit length (figure 7A, paragraph 0067, the struts or oscillations may progressively be shortened to produce the tapered structure) or increase in frequency (for example, figure 7D).
Regarding claims 4 and 5, Porter discloses the first and second locations are longitudinally separated by a distance that is at least two thirds or three quarters of the length of the mesh (annotated figure 7A above, first and second locations may be on a proximal end distal end of the mesh).

an elongate manipulation member 20 comprising a distal end portion (figure 1C); and
an intervention member 10 comprising a proximal end portion and a plurality of struts forming a mesh defining a plurality of cells (figures 3), the proximal end portion being coupled with the distal end portion of the elongate manipulation member (figure 1C), the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (figure 3), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site (paragraph 0034) through a catheter 18 (figure 1B) and being self-expandable from the collapsed configuration to an expanded configuration (paragraph 0035), the mesh being generally cylindrical in the absence of external forces (the mesh being self expandable, paragraph 0035, and may have constant or variable diameter, paragraph 0067, additionally at least a portion of the mesh may be cylindrical within a variable section, or alternatively the mesh may still be considered generally cylindrical even if slightly tapered along), and wherein, from a first location to a second location along the mesh, each cell distally adjacent to another cell has a strut having one or more of a diminished strut thickness or diminished strut width than a strut of the another cell (paragraph 0047, 0067; a tapered diameter may be formed by progressively increasing the width of thickness of the struts 36; additionally, the taper may be formed in a proximal to distal direction or alternatively a distal to proximal direction, paragraph 0067).  Porter discloses having intervention members being constant diameter or tapered (paragraph 0067) and having regions of the member having different configurations to provide different radial strengths throughout the intervention member or cage (paragraph 0047), having different widths and/or thicknesses or size or length (paragraph 0047), does not explicitly disclose the first and second locations being longitudinally separated by a distance that is more than half, at least two thirds, or at least three quarters of the mesh length.  However, it would have been obvious to one having ordinary skill in the art to provide the In re Aller, 105 USPQ 233.
Porter fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second lateral edges being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration.
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the intervention member having a first lateral edge and a second lateral edge opposite the first lateral edge (edges 22, 24), the first and second lateral edges extending between a proximal mesh end and a distal mesh end being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration (paragraph 0013, 0037, 40; self-expanding member 16 may be modified by overlapping the edges to form a volume-reduced form having a generally coiled, tubular configuration for insertion within a microcatheter for delivery to the target location) and forming a generally cylindrical structure in the expanded configuration in the absence of external forces (figure 1, paragraph 0040, 0042, upon expansion the intervention member may expand to the varying sizes of an inner wall of a vessel depending on the degree of overlap in the overlapping zone 26, the inner wall of a vessel may be generally cylindrical), the overlapping portion may further allow additional grip or retention due to the multiple layers (paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Porter with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for 
Regarding claims 16, 17, Porter discloses from the first location to the second location (proximal end location to the distal end location), each cell distally adjacent to another cell has a strut with a smaller cross sectional dimension than has a strut of the another cell (the width or thickness of the struts 36 of each cell 30 along the length may be progressively increased, paragraph 0067).
Regarding claims 18, Porter discloses wherein circumferentially adjacent struts have substantially the same cross sectional dimension (for example, each region will include at least one circumferential band 44 of cells, paragraph 0046, indicating that the circumferential band of cells will be at least substantially the same dimension but may vary from a proximal or distal end of the device).
Allowable Subject Matter
Claims 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of 1-31 of U.S. Patent No. 10,076399 as discussed above in more detail, but would be allowable if a proper terminal disclaimer is filed and the claims are rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record fails to disclose in combination with the claim language, a medical device comprising an intervention member comprising a mesh forming a generally cylindrical structure, the mesh defining a reference line for each row of at least three cells, each reference line passing through all intersections of adjacent cells in the corresponding row, and adjacent references lines diverging distally when the mesh is in an unrolled state.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771